Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC 112(b) rejection, Applicant’s arguments, see Applicant’s remarks, filed 4/21/2022, have been fully considered and are persuasive.  Such rejection of claims has been withdrawn. 
Regarding the prior art rejection and 35 USC 112(a) rejection, Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(a) rejection, the applicant points to Fig. 30, wherein selection of a preamble is subsequent to or performed after detection of beam failure and beam failure is disclosed in the specification as being detected when signal measurement of CSI-RS (for example) is below a threshold. (paragraph 180) 
The examiner disagrees. The term “based on” is a phrase defined as “[usually passive] to use an idea, a fact, a situation, etc. as the point from which something can be developed”. (https://www.oxfordlearnersdictionaries.com/us/definition/english/base-on#:~:text=base%20on-,phrasal%20verb,which%20something%20can%20be%20developed) This indicates that the selection of a preamble is performed using lack of satisfaction of at least one or more reference signals compared to a threshold. On the contrary, paragraph 180 discloses beam failure detection is determined based on “a signal measurement (e.g., channel state information reference signal) associated with detecting beam failure may be “below a threshold, above a threshold or satisfies a threshold”.” (per applicant’s remarks on page 11) Such clearly discloses how beam failure detection is based on threshold satisfaction of signal measurement of, for example, CSI-RS, but such does not disclose that the preamble selection is based on a lack of satisfaction of a threshold as recited in the claimed language. Fig. 30 shows that selection of a preamble is subsequent or following a detection of failure of a beam, but does not support a selection of a preamble is performed based on or uses the threshold satisfaction of a signal measurement of at least one or more reference signals. 
As a result of the rebuttal above, the previous rejection stands as stated. 
Regarding prior art rejection, the applicant contends
Rejections Under 35 U.S.C. § 103 
Claims 1-20, 23-24, 26-27, 30-31 and 33-38 stand rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication Number 2018/0288756 to Xia et al. (hereinafter "Xia") in view of U.S. Publication No. 2018/0145807 to Nagata et al. (hereinafter "Nagata"). Claims 21, 22, 25, 28, 29, and 32 stand rejected under 35 U.S.C. §103(a) as being unpatentable over Xia in view of Nagata and further in view of U.S. Publication No. 2018/0083751 to Seo et al. (hereinafter "Seo"). The rejections are respectfully traversed. 
As an initial matter, Xia fails to qualify as prior art and, thus, the pending claim rejections should be withdrawn for at least this reason alone. Without acquiescing to the Office Action's characterizations of the above references, Applicant respectfully submits that Xia Non- Provisional relied upon in each of the above rejections is not prior art, as explained below. 
The actual filing date (February 7, 2018) of Xia Non-Provisional is later than August 10, 2017, the priority date of this application. Only two of six provisional applications that Xia claims the benefit have earlier dates than the priority date (62/521,110, filed on Jun. 16, 2017 and 62/479,965, filed on Mar. 31, 2017). Yet, the provisional applications 62/521,110 and 62/479,965 do not have sufficient descriptions about configuration messages received by the UE in a "medium access control element message" that is relied upon by the Office Action from the non-provisional specification at paragraphs [0159] and [0161]. Because the descriptions of Xia Non-Provisional relied upon by the Office Action are not supported by the two provisional applications, Xia Non-Provisional's effective filing date with respect to Applicant's claims is not earlier than February 7, 2018, the actual filing date of Xia Non-Provisional. 
The present application claims priority to provisional U.S. Application No. 62/543,820, filed on August 10, 2017, and thus filed prior to Xia Non-Provisional effective filing date that is no earlier than February 7, 2018. The features of pending claims are supported, for example, throughout the provisional U.S. Application No. 62/543,820 (e.g., see Specification, at least at section 2, page 7, lines 3-10, page 8, lines 7-29, page 11, lines 19-22, page 12, lines 1-4 and 8- 17, page 13, lines 1-4 and 15-24, page 14, lines 3-22, page 15, lines 8-11 and 22-29, page 16, lines 2-14, page 17, lines 1-21, and FIGs. 7, 8, 11, 12, 13, and 14 and their accompanying descriptions). Based on at least priority claims to the above-referenced provisional application, Applicant is entitled to a priority date that pre-dates Xia Non-Provisional's effective filing date and, thus, Xia Non-Provisional is not prior art to Applicant's claims. Accordingly, to the extent the Office Action relies upon such descriptions in Xia Non-Provisional, Xia fails to qualify as prior art.

The examiner disagrees. MPEP 211 states claiming the benefit of provisional application must meet the requirements of 35 USC 112(a). 35 USC 112(a) states
“IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”

The provisional application 62543820 fails to disclose limitations “receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals of the plurality of reference signals; after detecting beam failure, selecting a preamble, of the plurality of preambles, that is associated with a candidate beam; and transmitting, via a random access channel (RACH) resource, the selected preamble”. The applicant’s remarks, found in the response to 35 USC 112a of such limitation, indicates such limitations are shown in Fig. 30, wherein Fig. 30 is not a diagram or drawing found in the provisional.
Furthermore, the provisional application discloses the following:
Page 10 discloses “A CSI-RS resource set comprises at least one of: a resource set index, one or more CSI-RS resource index, a CSI-RS resource index indicating a CSI-RS resource, a PRACH resource index indicating a PRACH resource.”
Page 11 discloses “A gNB may transmit one or more messages comprising activation/deactivation parameters of CSI-RS resources by MAC signaling. A gNB may activate or deactivate one or more sets of CSI-RS resources for a UE, a CSI-RS set with a PRACH resource by MAC signaling, or a L1 downlink control information.”
Page 13 discloses “A gNB may transmit one or more messages comprising activation/deactivation parameters of CSI-RS resources and associated PRACH resources by MAC signaling. A gNB may activate or deactivate one or more sets of CSI-RS resources for a UE, a CSI-RS set activated or deactivated with a PRACH resource by the MAC signaling.
In an example, a gNB may transmit one or more messages comprising activation/deactivation parameters of CSI-RS resources and associated PRACH resources by a L1 downlink control information. The gNB may activate or deactivate one or more sets of CSI-RS resources for a UE, a CSI-RS set activated or deactivated with a PRACH resource by the L1 downlink control information.”.
	Such paragraphs disclose activation/deactivation indication is transmitted, via MAC signaling or MAC-CE as recited in the claim, of the CSI-RS resources, a CSI-RS set, wherein the resources are defined in page 10 does not specify the CSI-RS signal as a resource. The term “CSI-RS set” is an indication of more than 1 CSI-RS is indicated as activated or deactivated by the indication as disclosed. Such does not disclose an indication of activation of “one or more reference signals of the plurality of reference signals” as recited in the claim. Hence, the provisional does not disclose the recited claimed language of “receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals of the plurality of reference signals;”.
Page 7, Section PRACH channel for beam failure recovery request discloses 
	“A UE may detect beam failure based on measurements on a specific CSI-RS resource. A gNB may provide a UE with a BFR-PRACH resource for a BFR request transmission. BFR-PRACH resource may comprise at least one of: a PRACH preamble, a PRACH numeriology, a PRACH format, a time allocation relative to a RS associated to a beam and a frequency allocation”. 
	 Page 15 discloses “A UE may transmit a BFR request on a PRACH resource. The PRACH resource may comprise at least one of: a PRACH preamble, a PRACH format, a PRACH numerology, a time resource allocation and a frequency resource allocation.”
Page 17 discloses “The UE may detect that a beam, of at least one first beam associated with at least one first CSI-RS of a first CSI-RS group, meets one or more first criteria. The wireless device may transmit the first preamble associated with the first RACH of the first CSI-RS group in response to the detecting the beam failure.”
	Such paragraphs do not match the recited claimed language of “after detecting beam failure, selecting a preamble, of the plurality of preambles, that is associated with a candidate beam; and transmitting, via a random access channel (RACH) resource, the selected preamble”. The highlighted portion emphasizes the difference between the recited claimed language and the disclosure.
	For these reasons, the claimed language has the effective filing date of 8/10/2018, filing date of the application and does not gain the benefit of the provisional 62543820’s filing date of 8/10/2017 as indicated in the applicant’s remarks.
Moreover, even if Xia were found to qualify as prior art (which Applicant does not concede), the pending rejections should be withdrawn for the additional reason that Xia and the other applied art still fail to disclose or suggest each feature of claim 1, as explained further below. 
Xia and Nagata, either alone or in combination, do not disclose and would not have rendered obvious at least "receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals of the plurality of reference signals," as recited in independent claim 1. For the above feature of claim 1, the Office Action relies on Xia, which describes that the method of "generating, by the access node, a configuration message including information specifying a set of reference signals" (see paragraph [0007], lines 2-5 of Xia) (alleged as "reference signals"). Further, the Office Action asserts that Xia at FIG. 3A, block 307 "BROADCAST REFERENCE SIGNALS" is allegedly "an indication to activate one or more reference signals." Xia at paragraph [0159] states, "[t]he access nodes sends, e.g., broadcasts, reference signals to assist the UEs in detecting beam failure as well as new beam identification (block 307)." (emphasis added). Xia's broadcasting reference signals to assist the UEs fails to disclose or suggest a "medium access control (MAC) control element comprising an indication to activate one or more reference signals," as recited in claim 1. 
Xia's sending or broadcasting reference signals is not an indication, much less a "medium access control (MAC) control element comprising an indication to activate one or more reference signals." Further, the Office Action asserts that Xia's description of a MAC-CE message received by the UE at paragraph [0161] allegedly discloses "receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals." Yet, Xia's MAC-CE message comprises a preamble sequence configuration, not an indication to activate one or more reference signals. Xia at paragraph [0161] states, "the BRACH preamble sequence configuration provides information to the UE regarding which preamble to transmit in case of beam failure, ... [s]uch configuration messages may be received by the UE in a radio resource control (RRC) message, medium access control (MAC) control element (CE) (MAC- CE) message" (emphasis added). Therefore, Xia fails to disclose or suggest at least "receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals of the plurality of reference signals," as presently recited in claim 1. Nagata also does not disclose the aforementioned feature of claim 1, and thus does not cure the deficiency of Xia. 

The examiner disagrees. The applicant’s remarks do not indicate what constitutes as “activate” of one or more reference signals or what is constituted as information to activate such signals. The claimed language merely recites “receiving at least one medium access control (MAC) control element comprising an indication to activate one or more reference signals of the plurality of reference signals”. Such is interpreted in the broadest reasonable interpretation in light of the specification without reading the specification into the claim. The claim is interpreted as merely information, any kind, such as time or frequency or both received via MAC-CE to activate or enable or transmit or receive one or more reference signals. As indicated in the office action, Xia discloses the recited limitation of via disclosure found in paragraph 161,7, Fig. 3a. Paragraph 7 discloses 
“In accordance with an example embodiment, a method for operating an access node is provided. The method includes generating, by the access node, a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type used to identify a new beam, and information specifying random access channel resources allocated for transmitting preamble sequences, wherein each random access channel resource is associated with a reference signal of the first reference signal type, sending, by the access node to one or more user equipments (UEs), the configuration message, receiving, by the access node from a UE, a preamble sequence on one of the random access channel resources, and determining, by the access node, an identity of the UE in accordance with the preamble sequence and the one of the random access channel.”

Paragraph 21 discloses 

“Optionally, in any of the preceding embodiments, an embodiment wherein the configuration message is sent on at least one of a RRC message, a MAC-CE message, or a DCI message.”

Paragraph 161 discloses 
“Operations 350 begin with the UE receiving a BRACH preamble sequence configuration as well as BRACH channel configuration from an access node (block 355). As discussed previously, the BRACH preamble sequence configuration provides information to the UE regarding which preamble to transmit in case of beam failure, while the BRACH channel configuration provides information to the UE regarding at which time and frequency position to transmit the BRACH preamble sequence. 

Such configuration messages may be received by the UE in a radio resource control (RRC) message, medium access control (MAC) control element (CE) (MAC-CE) message, downlink control indicator (DCI) message, or a combination thereof. 

The UE monitors downlink (DL) channels or signals, e.g., DL control channels, DL reference signals, synchronization signals, and so on (block 357). The UE may monitor the DL channels or signals to determine if a beam failure or loss has occurred. As an example, if the UE is unable to detect the existence of a particular resource, such as BRRS, WBRS (such as SS, WB CSI-RS, broad-beam CSI-RS, SS-mimicking CSI-RS, cell-specific CSI-RS, group CSI-RS, common CSI-RS, and so on), CSI-RS (such as narrow beam CSI-RS, UE-specific CSI-RS, Layer 3 mobility CSI-RS, and so forth), etc., the UE may determine that a beam failure has occurred. The UE performs a check to determine if beam failure has occurred (block 359). If a beam failure has not occurred, the UE returns to block 357 to continue to monitor the DL channels or signals. As an example, if the measurement made by the UE does not meet a beam failure condition, the UE determines that a beam failure has not occurred. If the measurement does meet the beam failure condition, the UE determines that a beam failure has occurred.”

The highlighted portions of Xia indicate the recited claimed language is disclosed. Paragraph 7 discloses configuration message including information regarding a set of reference signals. Paragraph 21,161 discloses transmission of such configuration messages is performed via MAC-CE message. This is also confirmed in paragraph 162.
Paragraph 162 discloses 
“If a beam failure has occurred, the UE performs measurements of BFRSs and obtains recovery information (block 361). As an illustrative example, the UE measures certain reference signals, i.e., BFRS, such as BRSS, WBRS, CSI-RS, etc., to re-detect or re-synchronize with beams transmitted by the access node. The UE may determine recovery information, including DL transmit beam(s) (or associated index/indices) of the reference signals from the access node or which DL transmit beam provides sufficient quality. In other words, the UE determines with DL transmit beam has a signal quality that meets a threshold, which may be specified in a technical standard, an operator of the communications system, or determined through collaboration between the UE and the access node. Alternatively, the UE selects the DL transmit beam with the highest signal quality. The measurements may also improve time or frequency synchronization. The location in time or frequency of the reference signals may be signaled from the access node a priori and may be periodically allocated in the time and frequency domains. Such a signaling may be included in a RRC message, a MAC-CE message, a DCI message, or a combination thereof.”

The highlighted portion indicates the access node can locate time or frequency of reference signals, wherein such signaling is performed using MAC-CE message. The allocation of location in time or frequency of the reference signals. The allocation of location in time or frequency of the reference signals is an indication of activation of the reference signals, performed via MAC-CE (as recited in the claim), based on the broadest reasonable interpretation in light of the specification without reading the specification into the claim. 
For at least the above reasons, Xia and Nagata, either alone or in combination, do not disclose and would not have rendered obvious the feature of independent claim 1. Accordingly, claim 1 is allowable. Claims 6, 11, and 16, while different from claim 1, recite similar features to those discussed above with respect to claim 1, and are allowable for at least similar reasons. 
In view of the above, Applicant respectfully submits that the dependent claims 2-5, 7-10, 12-15, and 17-38 are therefore also allowable by virtue of their dependencies, as well as for the additional distinguishing features that they recite. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested.

14 	The examiner disagrees. Regarding independent claims 1,6,11,16, please see the rebuttal above. Regarding the dependent claims 2-5,7-10,12-15,17-38, such claims are dependent on respective independent claims. Please see the rebuttal of the respective independent claim and office action below.
For the reasons indicated in the rebuttal, the previous office action stands as stated. Adjustments have been made in light of the amendments. Please see the office action below and rebuttal above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21,28,22,29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21,28 recites “the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.” Paragraph 
Paragraph 141 discloses 
“The wireless device and/or the base station may select a preamble associated with the first RACH resources, e.g., after or in response to detecting the at least one beam failure. … The selected preamble may be based on a channel quality of the first RS. …”
Paragraph 187 discloses 
“At step 3005, the wireless device may select a preamble and/or a RACH resource. The preamble and/or a RACH resource may correspond to the one or more: RSs, preambles, or RACH resources indicated by the MAC CE command received at step 3002. The preamble and/or RACH resource may be selected for use in beam failure recovery, e.g., after detection of the beam failure event.”

Such disclosure fails to disclose the selection of the preamble as recited in claim 21 and similarly in claim 28. For these reasons, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Claims 22,29 recite “wherein the selecting the preamble is based on the monitoring the one or more second reference signals.”
Paragraph 141 discloses 
“The wireless device and/or the base station may monitor a plurality of second RSs, and the first RACH resource may be associated with one or more of the plurality of second RSs. The plurality of second RSs may be indicated by the at least one MAC CE. The first RACH resource may be associated with a first candidate beam in a first set of the plurality of sets of second RSs. The base station may determine the plurality of second RSs. The base station may transmit, and the wireless device may receive, tone or more indications of the plurality of sets of second RSs. The wireless device and/or the base station may detect one or more beam failures. A beam failure may be detected, e.g., by measuring a channel state information reference signal resource associated with the plurality of RSs, and/or by determining that a channel quality of the first RS is below a first threshold of the one or more thresholds. The wireless device and/or the base station may select a preamble associated with the first RACH resources, e.g., after or in response to detecting the at least one beam failure. The wireless device may transmit, and the base station may receive, via the first RACH resource, the selected preamble. The selected preamble may be based on a channel quality of the first RS. A beam failure recovery request may be transmitted with the selected preamble. A system may comprise the wireless device and the base station.”

The highlighted portion of the paragraph discloses beam failure is performed based on the plurality of RSs and/or channel quality of the first RS, one or more plurality of second RSs (reference signals) and does not associate “the plurality of RSs” with “one or more plurality of second RSs”. Such does not match the recited limitation. For these reasons, claims 22,29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20,23-24,26-27,30-31,33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No.: 20180288756) in view of Nagata et al (US Publication No.: 20180145807).
Claim 1, Xia et al discloses
receiving, by a wireless device, one or more radio resource control messages (paragraph 161 discloses the UE receives configuration messages in a RRC, MAC-CE message, etc.) comprising 
one or more configuration parameters of a plurality of preambles (paragraph 159,161 discloses the UE receives BRACH preamble sequences and associated time and frequency position on the BRACH channel such preamble sequences are communicated.);
	receiving at least one medium access control (MAC) control element (paragraph 161 discloses the UE receives configuration messages in a RRC message, MAC-CE message, etc.) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,162,21). Fig. 3b, label receive configuration messages. Such indicates reception at least one MAC CE to activate reference signals occurs.);
 detecting at least one beam failure associated with the one or more reference signals (paragraphs 159,162,163,164 discloses detecting beam failure via monitoring reference signals that are broadcasted by the access node, Fig. 3a, label 307.);
after the detecting the at least one beam failure, selecting a preamble associated with the first RACH resource (Paragraph 159 discloses “Alternatively, multiple BRACH preamble sequences may be assigned to each UE. The access node also conveys the BRACH preamble sequences to the UEs.” Paragraph 163 discloses “The UE transmits the BRACH preamble (block 363) if a beam failure has been detected and a new beam been identified.” Paragraph 209 discloses “In a situation where the UE is configured with one or more BRACH preambles, the UE selects one out of the one or more BRACH preambles.” Hence, it would be obvious to one skilled in the art, when the UE of Fig. 3 is assigned with more than one BRACH preamble sequence, the UE selects one out of the one or more BRACH preambles as shown in Fig. 8 since more than one is assigned as per paragraphs 209 so to enable the UE to implicitly signal information without having to explicitly signal the information. (paragraph 209)); and
	transmitting, via the first RACH resource, the selected preamble (Fig. 3b, label 363 transmits the BRACH on the time and frequency as indicated in the channel configurations, label 355. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.).
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.
Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 2, Xia et al discloses the detecting the at least one beam failure (Fig. 3b, label 357,359) comprises measuring a channel state information reference signal resource associated with the plurality of reference signals. (Paragraph 162 discloses the UE measures certain reference signals such as CSI-RS. Paragraph 159 discloses the reception of reference signals such as CSI-RS.)
	Claim 3, Xia et al discloses wherein the transmitting the selected preamble comprises transmitting a beam failure recovery request with the selected preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 4, Xia et al discloses monitoring a plurality of second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Claim 5, Xia et al discloses 
wherein the one or more radio resource control messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although paragraph 161,162 does not specify the configuration parameter includes the threshold as discussed in paragraph 162, it would be obvious to one skilled in the art at the time of the application to include such information in the configuration parameters as discussed in paragraph 161 so to collaborate between UE and access node as per paragraph 162.) and 
wherein the detecting the at least one beam failure comprises determining that a channel quality of the one or more reference signals is below a first threshold of the one or more thresholds (Paragraph 162 discloses the UE measures certain reference signals and determines whether the DL transmit beam of the reference signals has a signal quality that meets a threshold. Determining whether the quality is below a threshold is part of determining whether the quality meets a threshold.).
Claim 6, Xia et al discloses 
transmitting, by a base station, one or more radio resource control messages comprising one or more configuration parameters of a plurality of preambles (Fig. 3a, label 305, paragraph 159,161); 
transmitting, by the base station to a wireless device, at least one medium access control (MAC) control element (paragraph 21) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Fig. 3b, label receive configuration messages. Such indicates reception at least one MAC CE to activate reference signals occurs.); and
receiving, from the wireless device via a random access channel (RACH) resource, a preamble, of the plurality of preambles, (Fig. 3a, label 309, Fig. 3b, label 363. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.) that is associated with a candidate beam ( Paragraph 163 discloses “the UE transmits the BRACH preamble when beam failure has been detected and a new beam has been identified.” Such indicates that a candidate beam is associated with the transmission of the preamble.).
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.
Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 7, Xia et al discloses the one or more configuration parameters of the plurality of reference signals comprises a channel state information reference signal resource. (Paragraph 214 discloses the access nodes sends association between BFRS resources and BRACH resources, wherein the BFRS includes CSI-RS as per paragraph 164,165. Paragraph 214 further discloses BFRS resources can be CSI-RS resources.)
Claim 8, Xia et al discloses the receiving the preamble comprises receiving a beam failure recovery request with the preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 9, Xia et al discloses determining a plurality of sets of second reference signals (Paragraph 207 discloses the UE monitors the BFRSs. Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.); and
transmitting one or more indication of the plurality of sets of second reference signals (Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.),
wherein the candidate beam is associated with at least one reference signal in the first set of the plurality of sets of second reference signals (Paragraph 189 discloses “when the BFRS (beam failure reference signal) includes both CSI-RSs and WBRSs (wideband reference signal), the BRACH preamble is received on a BRACH resource associated with an m-th BFRS.”).
Claim 10, Xia et al discloses determining, based on the received preamble (Fig. 3a, label 309), a beam failure of a beam associated with the one or more reference signals (Fig. 3b, label 363 transmits a BRACH preamble that is received at label 309 when a beam failure is determined. Paragraph 159 discloses the base station transmits reference signals in order to help the UE in detecting beam failure as well as a new beam identification. This indicates, based on the received preamble, the base station at label 309,310 determines a beam failure has occurred and such beam failure is detected at the UE at label 359.),
wherein the one or more RRC messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although paragraph 161,162 does not specify the configuration parameter includes the threshold as discussed in paragraph 162, it would be obvious to one skilled in the art at the time of the application to include such information in the configuration parameters as discussed in paragraph 161 so to collaborate between UE and access node as per paragraph 162.)
Claim 11, Xia et al discloses
one or more processors (Fig. 25, label 2514,2502, paragraph 345); and 
memory storing instructions that, when executed by the one or more processors (paragraph 341,342, Fig. 25, label 2502,2508,2504), cause the wireless device to (Fig. 1, label 115): 
receive, by a wireless device, one or more radio resource control messages (paragraph 161 discloses the UE receives configuration messages in a RRC, MAC-CE message, etc.) comprising 
one or more configuration parameters of a plurality of preambles (paragraph 159,161 discloses the UE receives BRACH preamble sequences and associated time and frequency position on the BRACH channel such preamble sequences are communicated.);
	receive at least one medium access control (MAC) control element (paragraph 161 discloses the UE receives configuration messages in a RRC message, MAC-CE message, etc.) comprising an indication to activate one or more reference signals of the plurality of reference signals. (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21. Fig. 3b, label receive configuration messages. Such indicates reception at least one MAC CE to activate reference signals occurs.);
 detect a beam failure associated with the one or more reference signals (paragraphs 159,162,163,164 discloses detecting beam failure via monitoring reference signals that are broadcasted by the access node, Fig. 3a, label 307.);
after detection of the beam failure, select a preamble associated with the first RACH resource (Paragraph 159 discloses “Alternatively, multiple BRACH preamble sequences may be assigned to each UE. The access node also conveys the BRACH preamble sequences to the UEs.” Paragraph 163 discloses “The UE transmits the BRACH preamble (block 363) if a beam failure has been detected and a new beam been identified.” Paragraph 209 discloses “In a situation where the UE is configured with one or more BRACH preambles, the UE selects one out of the one or more BRACH preambles.” Hence, it would be obvious to one skilled in the art, when the UE of Fig. 3 is assigned with more than one BRACH preamble sequence, the UE selects one out of the one or more BRACH preambles as shown in Fig. 8 since more than one is assigned as per paragraphs 209 so to enable the UE to implicitly signal information without having to explicitly signal the information. (paragraph 209)); and
	transmit, via the first RACH resource, the selected preamble (Fig. 3b, label 363 transmits the BRACH on the time and frequency as indicated in the channel configurations, label 355. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.).
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.
Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 12, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) detect the at least one beam failure (Fig. 3b, label 357,359) comprises measuring a channel state information reference signal resource associated with the plurality of reference signals. (Paragraph 162 discloses the UE measures certain reference signals such as CSI-RS. Paragraph 159 discloses the reception of reference signals such as CSI-RS.)
	Claim 13, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) transmit the selected preamble comprises transmitting a beam failure recovery request with the selected preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
	Claim 14, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) monitor a plurality of second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.)
Claim 15, Xia et al discloses 
wherein the one or more radio resource control messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although paragraph 161,162 does not specify the configuration parameter includes the threshold as discussed in paragraph 162, it would be obvious to one skilled in the art at the time of the application to include such information in the configuration parameters as discussed in paragraph 161 so to collaborate between UE and access node as per paragraph 162.) and 
wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) to detect the beam failure comprises determining that a channel quality of the one or more reference signals is below a first threshold of the one or more thresholds (Paragraph 162 discloses the UE measures certain reference signals and determines whether the DL transmit beam of the reference signals has a signal quality that meets a threshold. Determining whether the quality is below a threshold is part of determining whether the quality meets a threshold.).
Claim 16, Xia et al discloses 
one or more processors (Fig. 24b, label 2450, paragraph 338); and 
memory storing instructions that, when executed by the one or more processors (paragraph 20, Fig. 24b, label memory), cause the base station to (Fig. 1, label access node): 
transmit, by a base station, one or more radio resource control messages comprising one or more configuration parameters of a plurality of preambles (Fig. 3a, label 305, paragraph 159,161); 
transmit, by the base station to a wireless device, at least one medium access control (MAC) control element (paragraph 21) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Fig. 3b, label receive configuration messages. Such indicates reception at least one MAC CE to activate reference signals occurs.); and
receive, from the wireless device via a random access channel (RACH) resource, a preamble, of the plurality of preambles, (Fig. 3a, label 309, Fig. 3b, label 363. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.) that is associated with a candidate beam ( Paragraph 163 discloses “the UE transmits the BRACH preamble when beam failure has been detected and a new beam has been identified.” Such indicates that a candidate beam is associated with the transmission of the preamble.).
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.
Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 17, Xia et al discloses the one or more configuration parameters of the plurality of reference signals comprises a channel state information reference signal resource. (Paragraph 214 discloses the access nodes sends association between BFRS resources and BRACH resources, wherein the BFRS includes CSI-RS as per paragraph 164,165. Paragraph 214 further discloses BFRS resources can be CSI-RS resources.)
Claim 18, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to receive the preamble comprises receiving a beam failure recovery request with the preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 19, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to determine a plurality of sets of second reference signals (Paragraph 207 discloses the UE monitors the BFRSs. Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.); and
transmitting one or more indication of the plurality of sets of second reference signals (Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.),
wherein the candidate beam is associated with at least one reference signal in the first set of the plurality of sets of second reference signals (Paragraph 189 discloses “when the BFRS (beam failure reference signal) includes both CSI-RSs and WBRSs (wideband reference signal), the BRACH preamble is received on a BRACH resource associated with an m-th BFRS.”).
Claim 20, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to determine, based on the received preamble (Fig. 3a, label 309), a beam failure of a beam associated with the one or more reference signals (Fig. 3b, label 363 transmits a BRACH preamble that is received at label 309 when a beam failure is determined. Paragraph 159 discloses the base station transmits reference signals in order to help the UE in detecting beam failure as well as a new beam identification. This indicates, based on the received preamble, the base station at label 309,310 determines a beam failure has occurred and such beam failure is detected at the UE at label 359.),
wherein the one or more RRC messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although paragraph 161,162 does not specify the configuration parameter includes the threshold as discussed in paragraph 162, it would be obvious to one skilled in the art at the time of the application to include such information in the configuration parameters as discussed in paragraph 161 so to collaborate between UE and access node as per paragraph 162.)
Claim 23, Xia et al discloses monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well-known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 24, Xia et al discloses monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals include a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 26, Xia et al discloses 
wherein a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well-known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 27, Xia et al discloses a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals include a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 30, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well-known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 31, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals include a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 33, Xia et al discloses 
wherein a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 34, Xia et al discloses a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals includes a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 35, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163).
 Claim 36, Xia et al discloses wherein at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163). 
Claim 37, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163).
Claim 38, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163).

Claims 21-22,25,28-29,32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No.: 20180288756) in view of Nagata et al (US Publication No.: 20180145807), further in view of Seo et al (US Publication No.: 20180083751).
Claim 21, Xia et al discloses the selecting the preamble (paragraph 209), but fails to disclose the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well-known element of selecting a preamble based on one or more reference signals within a specific region as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 22, Xia et al discloses
monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.); and
monitoring one or more second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Xia et al discloses selecting the preamble (paragraph 209,159,163,209) and monitoring the second reference signals (paragraph 159,161), but fails to disclose wherein the selecting the preamble is based on the monitoring the one or more reference signals. 
Seo et al discloses wherein the selecting the preamble is based on the monitoring the one or more reference signals. (Paragraph 290-293 discloses the selecting preamble is based on monitoring one or more second reference signals or DL RS.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well-known element of selecting a preamble based on one or more second reference signals as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 25, Xia et al discloses transmission of the selecting the preamble (paragraph 163), Fig. 3a, label 309 discloses reception of the selected preamble, but fails to disclose the reception of preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold.) and reception of the selected preamble (paragraph 64 disclose transmission of the preamble and receiving a response message to the preamble. Such indicates reception of the preamble. Since the selection of the preamble is based on at least one reference signals not satisfying a threshold as indicated in paragraphs 291-293, the reception and transmission of such preamble is based on such limitation.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well known element of selecting a preamble based on one or more reference signals within a specific region as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 28, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) select the preamble (paragraph 209), but fails to disclose the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well-known element of selecting a preamble based on one or more reference signals within a specific region as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 29, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.); and
monitor one or more second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Xia et al discloses selecting the preamble (paragraph 209,159,163,209) and monitoring the second reference signals (paragraph 159,161), but fails to disclose wherein the selecting the preamble is based on the monitoring the one or more reference signals. 
Seo et al discloses select the preamble is based on the monitoring the one or more reference signals. (Paragraph 290-293 discloses the selecting preamble is based on monitoring one or more second reference signals or DL RS.)
It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well-known element of selecting a preamble based on one or more second reference signals as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 32, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to transmit the selecting the preamble (paragraph 163), and Fig. 3a, label 309 discloses reception of the selected preamble, but fails to disclose the reception of preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold.) and reception of the selected preamble (paragraph 64 disclose transmission of the preamble and receiving a response message to the preamble. Such indicates reception of the preamble. Since the selection of the preamble is based on at least one reference signals not satisfying a threshold as indicated in paragraphs 291-293, the reception and transmission of such preamble is based on such limitation.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well-known element of selecting a preamble based on one or more reference signals within a specific region as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655